352 F.2d 63
O. C. BOYLS, doing business as Boyls Dusting and Spraying Service, Appellant,v.W. Willard WIRTZ, Secretary of Labor, United States Department of Labor, Appellee.
No. 21873.
United States Court of Appeals Fifth Circuit.
October 25, 1965.

Frederic Johnson, Sinton, Tex., for appellant.
Bessie Margolin, Associate Sol., Dept. of Labor, Washington, D. C., Earl Street, Regional Atty., Dept. of Labor, Dallas, Tex., William Fauver, Atty., Dept. of Labor, Charles Donahue, Sol. of Labor, Helen B. Willette, Atty., Dept. of Labor, Washington, D. C., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and MORGAN, District Judge.
PER CURIAM.


1
Appellant is engaged in the aerial crop dusting business. He maintains an office, hangar and warehouse at the Municipal Airport in Sinton, Texas. There were numerous employees working at this location. None but the airplane pilot and flagman ever went upon the farm in the performance of the functions of the business.


2
The Wages and Hours Division of the Department of Labor agreed that the pilot and the flagman were exempt from the provisions of the Fair Labor Standards Act, but contended that the employees at the office, hangar and warehouse who never went upon the farm were covered. Appellant claimed exemption of these employees under the provisions of Section 13(a) (6) of the Act. The District Court denied exemption for all employees other than the pilot and the flagmen.


3
In Farmers Reservoir and Irrigation Company v. McComb, 337 U.S. 755, 69 S. Ct. 1274, 93 L. Ed. 1672 (1949) it was held that the exemptions of Section 13 (a) (6) apply only to work performed by a farmer or on a farm. This disposes of the question raised in this appeal.


4
Affirmed.